Title: To James Madison from Alexander Wolcott, 10 September 1808
From: Wolcott, Alexander
To: Madison, James



Sir
Middletown Ct. 10 Sepr. 1808

My apology for coming upon you again, so soon, with solicitations for favours, is this.  I am not able to frame an excuse, when I am urged by a man whom I would not disoblige, to write but a line in his behalf.
Mr. William Vandeursen Jr. of this town would be glad to be employed by government to carry dispatches to Europe.  He is a young Gentleman of fair character sensible and honest, and I doubt not would exert himself to execute any business that should be entrusted to him, satisfactorily.  I am with perfect respect Sir your Obedt. Servt.

Alex. Wolcott

